Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmon et al. (U.S. PGPUB 20190102646) in view of Ebi (U.S. PGPUB 20050190197), Zhang et al. (U.S. PGPUB 20200175384), Sholingar et al. (U.S. PGPUB 20200160070), Dilts (U.S. PGPUB 20120293558), and further in view of Li et al. (U.S. PGPUB 20200409830).
With respect to claim 1, Redmon et al. disclose a method for rendering object detection graphics on a plurality of image frames, the method comprising:
receiving an object detection information for an image frame within the plurality of image frames (paragraph 63, The process 400 includes accessing 410 an image from an image sensor, the image may be a frame of a video (i.e., one of a sequence of images of a video), paragraph 70, The process 400 includes annotating 430 the image based on the localization data and the classification data to obtain an annotated image. Annotating 430 the image may include determining metadata for the image based on the localization data and the classification data and then associating or incorporating the metadata with the image), wherein the image frame comprises an object and the object detection information comprises bounding box data and class label data associated with the object (paragraph 44, six objects have been detected, respective bounding boxes (210, 212, 214, 216, 218, and 220) have been identified (e.g., based on predictions of a convolutional neural network), and borders or frames around these bounding boxes have been overlaid on the image 200. The six objects have each been classified (e.g., based on predictions of a convolutional neural network), and text or tags (230, 232, 234, 236, 238, and 240) corresponding to the respective classes for the objects have been overlaid on the image 200 in or near the corresponding bounding boxes (210, 212, 214, 216, 218, and 220)), wherein the bounding box data associated with the object comprises coordinates of a target bounding box (paragraph 74, The position and size of the bounding box may be determined from the coordinate predictions for the bounding box using Equation (2));
	determining each of:
a first value for each pixel in a first set of pixels associated with a bounding box for the object within the image frame, based on the bounding box data and the class label data (paragraph 73, The process 500 includes selecting 510 a bounding box from the localization data, paragraph 83, wherein the bounding box is associated with a subset of classification data for the training image that best matches the classification label); and
a second value for each pixel in a second set of pixels associated with a class label for the object within the image frame, based on the class label data (paragraph 75, The process 500 includes selecting 530 a class based on a portion of the classification data associated with the bounding box); and modifying (paragraph 70, annotating 430 the image includes graphical annotation of the image that alters pixel values to overlay images based on the metadata (e.g., drawing identified bounding boxes for object regions on the image)) each of:
values for each of the first set of pixels based on the associated first value to render the bounding box on the image frame (paragraph 74, The process 500 includes overlaying 520 a border of the bounding box on the image, the border is overlaid 520 by overwriting pixel values for pixels on the border); and
values for each of the second set of pixels based on the associated second value to render the class label on the image frame (paragraph 76, The process 500 includes overlaying 540 text corresponding to the class on the image. For example, the text overlaid 540 may include the name of the class). However, Redmon et al. do not expressly disclose:
the bounding box data associated with the object comprises transparency of a target bounding box,
the class label data comprises a class number associated with the object, and coordinates and transparency of the class label relative to the target bounding box;
a first value for each pixel based on mapping of a pixel count value and line count value of each pixel in the first set of pixels with the bounding box data and the class label data; and
a second value for each pixel based on mapping of the pixel count value and the line count value of each pixel with the class label data,

wherein the pre-determined position at which the class label is to-be-rendered on the target bounding box is automatically determined based on edge thickness of the target bounding box and presence of other overlapping bounding boxes around the target bounding box.
Ebi, who also deals with coloring objects, discloses a class number for the object (paragraph 47, FIG. 2 illustrates an exemplary classification vs. pallet number table. In this drawing, pallet numbers 1, 2, 3, 4, 5, 6 and 7 correspond to an expressway, a national highway, a local road, a green zone, a water zone, a building and a background which are attributes of the class and kind).
	Redmon et al. and Ebi are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the class label data comprises a class number associated with the object, as taught by Ebi, to the Redmon et al. system, because color lookup tables provide fast access to determining color values.
Zhang et al., who also deal with bounding boxes, disclose a method for including coordinates of the class label relative to the bounding box (paragraph 76, Anchor boxes serve as references for the subsequent prediction. The class label and the bounding box location offset relative to the anchor boxes are predicted by the classification subnet (406) and bounding boxes regression subnet (408)).
	Redmon et al., Ebi, and Zhang et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of including coordinates of the class label relative to the bounding box, as taught by Zhang et al., to the Redmon et al. as modified by Ebi system, because this would develop a procedure for positioning the label adjacent to the bounding box.
Sholingar et al., who also deals with bounding boxes, discloses a method wherein a value for each pixel is based on mapping of a pixel count value and the line count value of each pixel in the set of pixels (paragraph 35, computing device 115 can construct a bounding box by determining the smallest rectangular shape that includes image pixels in a connected region of color image 300 determined to belong the category “vehicle,” wherein the sides of the bounding box are constrained to be parallel to the sides (top, bottom, left, right) of color image 300. Bounding box 306 is described by contextual information including a center, which is expressed as x, y coordinates in pixels relative to an origin, a width in pixels and a height in pixels). Sholingar et al. map a pixel count (x coordinate) and line count (y coordinate) to the pixels associated with the bounding box. The same principle applies to checking for a class label box.
Redmon et al., Ebi, Zhang et al., and Sholingar et al. are in the same field of endeavor, namely computer graphics.

Dilts, who also deals with rendering bounding boxes, discloses the bounding box data associated with the object comprises transparency of a target bounding box (paragraph 56, fill gradient 416 of the fill color and a transparency level 418 of the fill color),
the class label data comprises transparency of the class label relative to the target bounding box (paragraph 56, fill gradient 416 of the fill color and a transparency level 418 of the fill color, as applied to filling the class label box),
controlling transparency level (paragraph 56, fill gradient 416 of the fill color and a transparency level 418 of the fill color) and width thickness of edges of the target bounding box and the class label (paragraph 66, The buttons 512 are used to set default block settings such as fill color, outline color, or outline thickness of new block objects).
Redmon et al., Ebi, Zhang et al., Sholingar et al., and Dilts are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the bounding box data associated with the object comprises transparency of a target bounding box, the class label data comprises transparency of the class label relative to the target bounding box, and controlling transparency level and width thickness of edges of the target bounding box and the class label, as taught by Dilts, to the Redmon et al. as modified by Ebi, Zhang et al., and Sholingar et al. system, because this would greater customization and personalization of the user interface.
Li et al., who also deal with adjusting user interfaces, disclose a method wherein the class label to-be-rendered a pre-determined position on the image frame, based on the modified values for each of the first set of pixels and the second set of pixels, respectively (paragraph 110, The position of the comment box is preferentially left-aligned below the transparent box),
the pre-determined position at which the class label is to-be-rendered on the target bounding box is automatically determined based on edge thickness of the target bounding box and presence of other overlapping bounding boxes around the target bounding box (paragraph 110, In order to ensure the display inside the device screen, the automated test framework calculates the width and height of the comment box. If the position below the transparent box is not enough, the comment box is moved to the upper left-aligned position. Further, if it is found that the right side of the transparent box goes beyond the device area when the comment box is left-aligned with the transparent box the comment box is shifted to the left until the comment box is flush with the device area). The comment box positioning is determined based on the edge thickness of the associated transparent box and surrounding elements.
Redmon et al., Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the class label to-be-rendered a pre-determined position on the image frame, based on the modified values for each of the first set of pixels and the second set of pixels, respectively, and the pre-determined position at which the class label is to-be-rendered on the target bounding box is automatically determined based on edge thickness of the target bounding box and presence of other overlapping bounding boxes around the target bounding box, as taught by Li et al., to the Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., and Dilts system, because this would ensure the user interface remains legible upon running different operations.
With respect to claim 2, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. disclose the method of claim 1, wherein the bounding box data associated with the object further comprises at least one default bounding-box attribute and at least one user defined bounding-box attribute (Dilts: paragraph 66, The buttons 512 are used to set default block settings such as fill color, outline color, or outline thickness of new block objects) and at least one user defined bounding-box attribute Accordingly, the toolbar 508 in FIG. 5B provides buttons 518, 520 that permit a user to configure settings of the selected third object 103 without affecting the settings of the first or second objects 101, 102). It would have been obvious to apply the method of including at least one default bounding-box attribute, and at least one user defined bounding-box attribute, because this would greater customization of the user interface.
With respect to claim 3, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. disclose the method of claim 2, wherein each of the at least one default bounding-box attribute and at least one user defined bounding-box attribute comprises width of the bounding box (Dilts: paragraph 66, The buttons 512 are used to set default block settings such as fill color, outline color, or outline thickness of new block objects), and wherein the at least one user defined bounding-box attribute further comprises color of the bounding box (Dilts: paragraph 56, the first information set 402 defines one or more of a color 406 of a line making up the outline of the object, Dilts: paragraph 67, the toolbar 508 in FIG. 5B provides buttons 518, 520 that permit a user to configure settings of the selected third object 103 without affecting the settings of the first or second objects 101, 102).
With respect to claim 4, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. disclose the method of claim 3, wherein modifying values for each of the first set of pixels comprises: identifying a color for the bounding box based on the class label data (Redmon et al.: paragraph 76, the border of the bounding box and/or the text corresponding to the class may be color coded based on the class or the rank of the class in a hierarchical tree of classes) that comprises the class number for FIG. 2 illustrates an exemplary classification vs. pallet number table. In this drawing, pallet numbers 1, 2, 3, 4, 5, 6 and 7 correspond to an expressway, a national highway, a local road, a green zone, a water zone, a building and a background which are attributes of the class and kind, paragraph 48, FIG. 3 illustrates a table of a first color pallet which is one of the two color pallets, and FIG. 4 illustrates a table of a second color pallet which is another color pallet), and wherein the modified values of each of the first set of pixels corresponds to the identified color (Redmon et al.: paragraph 70, annotating 430 the image includes graphical annotation of the image that alters pixel values to overlay images based on the metadata (e.g., drawing identified bounding boxes for object regions on the image)). 
With respect to claim 5, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. disclose the method of claim 1, wherein the class label data comprises at least one default label attribute (Dilts: paragraph 66, the buttons 510 are used to set default text settings such as color, font, emphasis (e.g., bold/italic/underline), or size of the text included in new objects) and at least one user defined label attribute (Dilts: paragraph 67, Some of the buttons 518 are analogous to some of the buttons 510 of FIG. 5A and can be used to set text settings such as color, font, emphasis, or size and can additionally be used to set alignment (e.g., left, center, right) of the text included in the selected third object 103).
	With respect to claim 6, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. disclose the method of claim 5, wherein each of the at least one the buttons 510 are used to set default text settings such as color, font, emphasis (e.g., bold/italic/underline), or size of the text included in new objects) and at least one user defined label attribute comprises at least one of a class name associated with the class label, size of the class label, placement of the class label relative to the bounding box, or transparency associated with the class label (Dilts: paragraph 67, Some of the buttons 518 are analogous to some of the buttons 510 of FIG. 5A and can be used to set text settings such as color, font, emphasis, or size and can additionally be used to set alignment (e.g., left, center, right) of the text included in the selected third object 103).
With respect to claim 9, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. disclose the method of claim 1 further comprising:
storing the plurality of image frames in a frame buffer (Redmon et al.: paragraph 63, the image may be a frame of a video (i.e., one of a sequence of images of a video), the image is accessed 410 by retrieving the image from a memory or other data storage apparatus);
extracting the image frame from the frame buffer for object detection (Redmon et al.: paragraph 63, the image may be accessed 410 as an input image signal, which may represent each pixel value in a defined format, such as in a RAW image format); and
determining the object detection information from the image frame (Redmon et al.: paragraph 64, The process 400 includes applying 420 a convolutional neural network to the image to obtain localization data to detect an object depicted in the image and to obtain classification data to classify the object).
FIG. 3A is a block diagram of an example of a system 300 configured for image-based object detection and classification), the system comprising:
a processor (Redmon et al.: paragraph 46, The processing apparatus 312 may include one or more processors having single or multiple processing cores); and
a memory communicatively coupled to the processor, wherein the memory stores processor instructions (Redmon et al.: paragraph 46, The processing apparatus 312 may include memory, such as a random-access memory (RAM) device, flash memory, or any other suitable type of storage device, such as a non-transitory computer readable memory. The memory of the processing apparatus 312 may include executable instructions and data that can be accessed by one or more processors of the processing apparatus 312), which, on execution, causes the processor to execute the method of claim 1; see rationale for rejection of claim 1.
With respect to claim 11, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. disclose the system of claim 10 for executing the method of claim 2; see rationale for rejection of claim 2.
	With respect to claim 12, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. disclose the system of claim 11 for executing the method of claim 3; see rationale for rejection of claim 3.

With respect to claim 14, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. disclose the system of claim 10 for executing the method of claim 5; see rationale for rejection of claim 5.
	With respect to claim 15, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. disclose the system of claim 14 for executing the method of claim 6; see rationale for rejection of claim 6.
With respect to claim 18, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. disclose the system of claim 10 for executing the method of claim 9; see rationale for rejection of claim 9.
	With respect to claim 19, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. disclose a non-transitory computer-readable storage medium comprising a set of computer-executable instructions causing a computer comprising one or more processors (Redmon et al.: paragraph 46, The processing apparatus 312 may include memory, such as a random-access memory (RAM) device, flash memory, or any other suitable type of storage device, such as a non-transitory computer readable memory. The memory of the processing apparatus 312 may include executable instructions and data that can be accessed by one or more processors of the processing apparatus 312) to perform steps of claim 1; see rationale for rejection of claim 1.

s 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmon et al. (U.S. PGPUB 20190102646) in view of Ebi (U.S. PGPUB 20050190197), Zhang et al. (U.S. PGPUB 20200175384), Sholingar et al. (U.S. PGPUB 20200160070), Dilts (U.S. PGPUB 20120293558), Li et al. (U.S. PGPUB 20200409830), and further in view of Yao (U.S. PGPUB 20200174937).
	With respect to claim 7, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. disclose the method of claim 6, wherein modifying the values for each of the second set of pixels comprises:
the class label mapping table comprises mapping of a plurality of class numbers to a plurality of class names (Ebi: paragraph 47, FIG. 2 illustrates an exemplary classification vs. pallet number table. In this drawing, pallet numbers 1, 2, 3, 4, 5, 6 and 7 correspond to an expressway, a national highway, a local road, a green zone, a water zone, a building and a background which are attributes of the class and kind) and rendering the class name as the class label (Redmon et al.: paragraph 44, The six objects have each been classified (e.g., based on predictions of a convolutional neural network), and text or tags (230, 232, 234, 236, 238, and 240) corresponding to the respective classes for the objects have been overlaid on the image 200 in or near the corresponding bounding boxes (210, 212, 214, 216, 218, and 220)). However Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. do not expressly disclose using the class number as an index to search for associated class name in a class label mapping table and identifying the associated class name from the plurality of class names mapped to the class number, in response to using the class number as the index.
search the second index table by using the determined index number, to determine the corresponding memory address).
Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. contain a “base” process of mapping class numbers to class names (Ebi: paragraph 47) and rendering the class name as the class label (Redmon et al.: paragraph 44), which the claimed application can be seen as an “improvement” by using the class number as an index to search for associated class name in a class label mapping table and identifying the associated class name from the plurality of class names mapped to the class number, in response to using the class number as the index.
Yao contains a known technique for using a number as an index to search for a memory address in a mapping table and identifying the memory address from a plurality of memory addresses mapped to the number, in response to using the number as the index (paragraph 84, search the second index table by using the determined index number, to determine the corresponding memory address) that is applicable the “base” process.
Yao’s known technique of using a number as an index to search for a memory address in a mapping table and identifying the memory address from a plurality of memory addresses mapped to the number, in response to using the number as the index would have been recognized by one skilled in the art as applicable to the “base” process of Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li 
Therefore, the claimed subject matter would have been obvious to a person skilled in the art at the time the invention was made.
With respect to claim 16, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, Li et al., and Yao disclose the system of claim 15 for executing the method of claim 7; see rationale for rejection of claim 7.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmon et al. (U.S. PGPUB 20190102646) in view of Ebi (U.S. PGPUB 20050190197), Zhang et al. (U.S. PGPUB 20200175384), Sholingar et al. (U.S. PGPUB 20200160070), Dilts (U.S. PGPUB 20120293558), Li et al. (U.S. PGPUB 20200409830), Yuan et al. (U.S. PGPUB 20160225157), and further in view of Gunji et al. (U.S. PGPUB 20200311920).
	With respect to claim 8, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. disclose the method of claim 1. However, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, and Li et al. do not expressly disclose modifying the values for each of the first set of pixels and the second set of pixels comprises performing alpha-blending for the first set of pixels and the second set of pixels.
processing unit 199 may apply alpha blending between two subsequent bounding boxes to obtain a bounding box at each video frame).
	Gunji et al., who also deal with providing a name label, disclose modifying the values for the second set of pixels comprises performing alpha-blending for second set of pixels (paragraph 138, Transparency of the colors of the background and the character string in the label 911 may be set for alpha blending to enable a portion at which the label is superimposed to be seen).
	Redmon et al., Ebi, Zhang et al., Sholingar et al, Dilts, Li et al., Yuan et al., and Gunji et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of modifying the values for each of the first set of pixels and the second set of pixels comprises performing alpha-blending for the first set of pixels and the second set of pixels, as taught by Yuan et al. and Gunji et al., respectively, because this would implement a well-known graphics technique to generate transparent effects.
With respect to claim 17, Redmon et al. as modified by Ebi, Zhang et al., Sholingar et al., Dilts, Li et al., Yuan et al. and Gunji et al. disclose the system of claim 10 for executing the method of claim 8; see rationale for rejection of claim 8.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20170161911 to Kumar et al. for a method of adjusting the thickness of bounding box borders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
1/15/22